Citation Nr: 1007572	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 
2008 for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2009 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran filed a service connection claim for PTSD on 
October 8, 2008.  He was granted service connection by way of 
a March 2009 rating decision and assigned an initial 30 
percent evaluation, effective October 8, 2008.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 8, 2008 for the grant of service connection for 
posttraumatic stress disorder are not met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue in this case is whether the Veteran is entitled to 
an effective date earlier than October 8, 2008 for the grant 
of service connection for PTSD.  The Veteran submitted his 
original claim of entitlement to service connection for PTSD 
in October 2008.  The RO awarded service connection for PTSD 
by way of the March 2009 rating decision currently on appeal.  
The RO evaluated the Veteran's PTSD as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
October 8, 2008.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2009).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2009).  See Leonard v. Principi, 405 F.3d 1333 
(Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2009).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In this case, the Board cannot find any basis to support an 
assignment of an earlier effective date.  Pertinent 
regulations outlined above explicitly indicated that the 
effective date for a grant of service connection on a direct 
basis cannot be earlier than the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year of separation from service.  
See 38 C.F.R. § 3.400(b)(2)(i), supra.  Here, the Veteran 
filed the current claim of entitlement to service connection 
for PTSD on October 8, 2008, nearly 55 years after discharge 
from active service.  In such cases, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  That date in this case was 
October 8, 2008, the date of receipt of the claim.  

The Board is aware that the Veteran was diagnosed with PTSD 
in September 2004, but 38 C.F.R. § 3.400(b)(2)(i) makes clear 
that the effective date for a grant of service connection on 
a direct basis shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. (Emphasis 
added).  Furthermore, the "mere presence" of a diagnosis of a 
specific disorder in a VA medical report, without more, "does 
not establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon, supra.  
As such, there is no pending, unadjudicated claim for PTSD 
prior to the October 2008 service connection claim filed by 
the Veteran.  Accordingly, the Veteran is not entitled to an 
effective date earlier than October 8, 2008, for the grant of 
service connection for PTSD and his appeal is denied.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran is challenging the effective date assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded a 
VA examination in connection with the PTSD claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

The claim for entitlement to an effective date earlier than 
October 8, 2008 for the grant of service connection for PTSD 
is denied.


REMAND

The RO awarded service connection to the Veteran for PTSD in 
the March 2009 rating decision currently on appeal.  The RO 
evaluated the Veteran's PTSD as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective October 8, 
2008.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court 
has held that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  

Here, the Board finds that a new VA examination is warranted 
as the Veteran has not been afforded a VA examination since 
November 2008 and pertinent medical evidence bearing on his 
disability has been received since that time.  Specifically, 
the Veteran indicated in a February 2009 VA treatment note 
that his PTSD symptoms had gotten worse.  The Veteran 
reported poor sleep and nightmares, as well as anxiety and 
irritability because "his mind is going every minute" and 
he is thinking about the war.  The impression was PTSD.  In 
light of the evidence described above, the Veteran should be 
provided a new VA examination to ascertain the nature and 
severity of his service-connected PTSD.    
 
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from February 21, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain relevant VA medical 
treatment records pertaining to the 
Veteran that are dated from February 21, 
2009 to the present.

2.  After the above development is 
completed, the RO should also make 
arrangements with the appropriate VA 
medical facility for the Veteran to have a 
VA psychiatric examination to ascertain 
the severity of his service-connected 
PTSD.  Any psychological testing should 
also be conducted at that time if deemed 
necessary by the examiner, and the results 
of any testing done should be included 
with the findings from the VA examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  

In particular, the examiner is asked to 
assess the severity of the Veteran's 
service-connected PTSD.  The examiner 
should attempt to disassociate such 
symptomatology from non service-connected 
psychiatric disorders, if any are present.  
If the symptomatology cannot be 
disassociated, the examiner should so 
state and explain why.  The examiner is 
also asked to include a Global Assessment 
of Functioning (GAF) score and an 
explanation of what the score represents.  
The examiner must provide a complete 
rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


